Perlin, C.J. Claimant seeks recovery for medical services rendered to one Norman Sailcir, a ward of the Division of Child Welfare, Department of Children and Family Services of the State of Illinois, in the amount of $366.50; and for medical services rendered in May and June, 1966 to one Dallas Kozfkay, also a ward of the Department, in the amount of $1,077.25. The reason for nonpayment is the lapse of the biennial appropriation. The parties have stipulated that the amount of $1,443.75 is lawfully due to claimant. Where a contract with the State has been (1) properly entered into; (2) services satisfactorily performed, and materials furnished in accordance with such contract; (3) proper charges made therefor; and, (4) adequate funds were available at the time the contract was entered into, this Court will enter an award for the amount due. Gilbert-Hodgman, Inc., A Corporation, vs. State of Illinois, 24 C.C.R. 509. It appears that all the requirements have been met in the instant case. Claimant is hereby awarded the sum of $1,443.75.